DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 03/03/2021, in which claims 1-10 are pending and ready for examination. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 

Reference number S112 in Figure 2

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities: The claims variously use the phrase “for being.” The phrase seems superfluous to the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “a power input for being grid-connected to input endpoints of a utility power source and a renewable power source;” The nature of the “power input” is unclear. For the purpose of examination, the limitation is being interpreted to mean a connection point of any power source.  Please note that Figure 1 of the instant application is not seen to provide any specific structural arrangement that can clarify the nature of the “power input”, since the drawing is merely a “black box” with regard to the “power input” and the arrangement of the blocks is non-sensical in at least one aspect, which means that the drawing is only seen to be a generic block diagram. For example, the Automatic transfer system switch system block (8) is connected in isolation to the power inverter block (7), however a transfer switch’s purpose is to connect from one circuit to another so as to transfer power from one circuit to the another. Figure 1 of the instant application does not make clear from what portion to what other portion the ATS switches. As such, Fig. 1 is being taken as a very broad figure illustrating various components in no specific arrangement of components. 

Further regarding claim 1, the claim recites the limitation “a power inverter for being connected to the power input and connected to a utility power grid in parallel for AC/DC power conversion;” The nature of a power inverter “for being connected” and “in parallel” to a “power input” and a utility grid is not clear. For the purpose of examination, the limitation is being interpreted to mean that an inverter is used in the system. 

Further regarding claim 1, the claim recites the limitation “…to receive at least frequency conversion…” It is not clear what “frequency conversion” refers to, and no suitable interpretation has been determined. 

Regarding claim 3, the claim recites the limitation “management controller is for being used to adjust an operational power demand of the store when a calculation shows a required power consumption of the store is larger than a contract capacity thereof, so that the power consumption of the store meets the contract capacity.” It is not clear what contract capacity refers to. Is this a contract agreement, who are the participants and what are the contract terms?


Regarding claims 6 and 10, the claims recite the limitation “the energy management controller controls the energy storage battery pack into a peak load shaving mode when it is determined the energy storage of the energy storage battery pack is smaller than the first SoC threshold” in claims and the limitation “wherein, when the energy storage battery pack is in the peak load shaving mode, the energy management controller controls the power inverter to adjust a ratio of an amount of power to be supplied by the utility power grid to an amount of power to be supplied by the energy storage battery pack for the energy storage battery pack to release less electrical energy” in claim 10. The nature of “peak shaving” is not clear in view of generally accepted meaning of peak shaving in the art. Specifically, peak shaving is generally accepted to mean procedures that aid in reducing an energy utilities’ demand on its network during peak usage times. For example, this can be done by having customers that have their own on-site power generation or on-site stored energy use said on-site power during these peak times to relieve demand on the utility network, or by having customers with on-site power generation or on-site stored energy provide/sell there on-site power to the grid to reduce the amount of peak power needed to be supplied by the utility by its own generation. Peak shaving is usually related to demand charges by incentivizing customers to not use power during peak times. However, the instant claims seem to associate peak shaving to reducing power supplied by a local energy storage, which would be counter to the accepted meaning, since local power would not be further used to alleviate the peaks for the utility, meaning there would not be any “shaving” taking place.   
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). For the purpose of Examination, the instant claims are being interpreted to mean accepted procedures for peak shaving (see at least Uddin in relevant prior art section below). 

Regarding claim 6, the claim recites the limitation “(c) if not, …(d) if yes,,,,” if not is not clear as to what it refers to. 

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2011/0204720 to Ruiz et al., (hereinafter Ruiz), in view of “Application Note Whole House Backup” OutBack Power Technologies, 2019, 3 pgs., (hereinafter Outback), in further view of US Patent Publication No. 2022/0060017 to Lewin et al., (hereinafter Lewin), in further view of “Solar Battery Systems: Energy Storage Explained” Dec 19, 2019, accessed at https://web.archive.org/web/20201021080209/www.greenlogic.com/post/solar-battery-systems-energy-storage-explained 5 page print out (hereinafter greenlogic), in further view of “University police” University of Illinois at Chicago, 01/29/2020, 2 pg. print out, accessed at https://web.archive.org/web/20201029224245/https://police.uic.edu/news-alerts/ (hereinafter UIC alerts), in further view of “Operational and user manual sonnen eco Gen 3.1” by Sonnen, 2019, 35 pgs. (hereinafter Sonnen), In further view of US Patent Publication No. 2018/0197254 to  Yoscovich et al., (hereinafter Yoscovich),


Regarding claim 1, Ruiz teaches a system with multiple functions of energy storage, Internet of things (IoT) and disaster communication, comprising: 
a power input for being grid-connected to input endpoints of a utility power source and a renewable power source (Utility power and renewable sources connected to provide power (e.g., to a breaker panel, building distribution system, etc.,), see P72, Fig 6, Ruiz. NOTE: Figure 1 of the instant application is not seen to provide any specific structural arrangement, since the drawing arrangement would not make sense. For example, the Automatic transfer system switch system block (8) is connected in isolation to the power inverter block (7), however a transfer switch’s purpose is to connect from one circuit to another so as to transfer power from one circuit to the another. Figure 1 of the instant application does not make clear from what portion to what other portion the ATS switches. As such, Fig. 1 is being taken as a very broad figure illustrating various components no specific or limiting order or arrangement.); 
an energy storage battery pack being connected to a direct current (DC) bus of the power input for storing and releasing electrical energy (Battery pack releases DC power, see P136, Fig. 6, Ruiz); 
a power inverter for being connected to the power input and connected to a utility power grid in parallel for AC/DC power conversion (Inverter used for AC/DC power conversion, see P127, Ruiz. NOTE: see 112b rejections); 
and the power inverter also being connected to the energy storage battery pack (An inverter connected to battery pack, see P136, Ruiz);
an automatic transfer switch (ATS) system being connected to the power inverter, for switching, in case of the utility power grid tripping, to enable the energy storage battery pack for emergency power supply, and to supply power to loads (A switch is used to power loads during outages, where automatic switching to transfer power from a dc battery to ac loads is performed, see P127, P82, P63 Ruiz); 
a human-machine interface for displaying system state information and adjusting system basic parameters, wherein the system state information includes state information of a meter, the energy storage battery pack, the power inverter and a communication device with IoT and wireless communication function (User interface display for displaying information and control, including battery power, grid power meter information, inverter parameters via switching, and system settings of a wireless remote control manager, see P67, P82, Fig.5,  100, 128-9, Ruiz); 
and an energy management controller being connected to the power input, the meter, the energy storage battery pack, the power inverter, the automatic transfer switch system, and the communication device with IoT and wireless communication function (Energy system including control and electricity manager. system is connected to battery, meter, inverter, switch, wireless user display, distribution system, see P127, Fig. 6, Ruiz ); 
the energy management controller for being used to control the energy storage battery pack into a charge/discharge mode or into a protection mode according to a charge/discharge algorithm for the energy storage battery pack, and to receive communication from the communication device with IoT and wireless communication function (Energy management system includes control that charges and discharges battery, and communications received during interruptions, see P127, p42, 48, 65, 63, Ruiz); 
and the energy management controller controlling the automatic transfer switch system to enable an emergency power supply control procedure when a utility power grid tripping occurs in any emergency condition (Controlling switch automatically to transfer power from batteries as triggered by grid conditions, including natural disasters, see P127, 63, 82, P4, Ruiz).

Ruiz does not explicitly teach a power inverter connected to a utility power grid; Ruiz teaches monitoring utility power (see P125, 127, Ruiz), but does not explicitly teach to detect information about utility power, including voltage, frequency, load current and power factor thereof; supply power to a communication device with Internet of things (IoT) and wireless communication function (during an emergency); receive at least frequency conversion, voice or text messages ; real time; 

However, Outback from the same or similar field of energy storage and backup, teaches a power inverter connected to a utility power grid (Inverter that has a grid tied mode, see Pg. 2 1st para, Outback).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating an inverter connected to a grid, as taught by Outback.  
One of ordinary skill in the art would have been motivated to do this modification in order to properly pass alternating current to a grid from dc based energy storage, for example when providing ancillary services (see Pg. 2 1st para, Outback). 

Ruiz teaches monitoring utility power (see P125, 127, Ruiz), but does not explicitly teach to detect information about utility power, including voltage, frequency, load current and power factor thereof; supply power to a communication device with Internet of things (IoT) and wireless communication function (during an emergency); receive at least frequency conversion, voice or text messages ; real time;

However, Lewin from the same or similar field of energy storage and outage mitigation, teaches to detect information about utility power, including voltage, frequency, load current and power factor thereof (Obtain frequency, voltage current, power factor, see P49-51, Lewin. also teaches power to wifi modem  and to provide power to ac outlets).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating obtaining voltage, frequency, load current and power factor, as taught by Outback.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine outage conditions that can help in determining when to switch to a backup power supply (P49-51, Lewin). 

Ruiz does not explicitly teach supply power to a communication device with Internet of things (IoT) and wireless communication function (during an emergency); receive at least frequency conversion, voice or text messages ; real time; digital;
However, greenlogic from the same or similar field of energy storage and outage mitigation, teaches supply power to a communication device with Internet of things (IoT) and wireless communication function (during an emergency) (Power supplied to a communications device with internet and wireless communication device, such as a phone during an outage, see Pg. 1. greenlogic).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating supplying power to a communications device during an outage or emergency, as taught by greenlogic.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide a means of communication to contact or to be contacted during moments of uncertainty (Pg. 1, greenlogic). 

Ruiz does not explicitly teach receive at least frequency conversion, voice or text messages ; real time; digital;
However, UIC alerts from the same or similar field of urgent situations, teaches receive at least frequency conversion, voice or text messages (Communications received, see Pg. 1. UIC alerts).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating receiving communications, as taught by UIC alerts.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide needed information during urgent or extraordinary events (Pg. 1, UIC alerts). 

Ruiz does not explicitly teach real time; digital;
However, Sonnen from the same or similar field of energy storage with backup during outages, teaches real-time data (Real-time data, see Pg. 13 Sonnen).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating real-time, as taught by Sonnen.  
One of ordinary skill in the art would have been motivated to do this modification in order to receive the most current information of concern (see Pg. 13, Sonnen). 

Ruiz does not explicitly teach digital;
However, Yoscovich from the same or similar field of energy storage, teaches digital (Sensor with digital converter to obtain parameters, see P32, Yoscovich parallel).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating digital, as taught by Yoscovich.  
One of ordinary skill in the art would have been motivated to do this modification in order to receive data in a known format and that can be used in common digital devices for display, storage, or computation (see P32, Yoscovich). 


Regarding claim 3, the combination of Ruiz, OutBack, Lewin, greenlogic, UIC alerts, Sonnen, and Yoscovich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ruiz further teaches wherein the system is applied to a store (Businesses, see P4, P119-120, Ruiz. Note: This is an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and would not be given patentable limiting weight, see MPEP 2103(I)C.), and the energy management controller is for being used to adjust an operational power demand of the store when a calculation shows a required power consumption of the store is larger than a contract capacity thereof, so that the power consumption of the store meets the contract capacity (When it is determined that a business’ load demand is greater than a contracted load, the power demand of the business is adjusted by shifting loads to local supply to meet contract load and prevent surcharges, see P119, Ruiz)

Regarding claim 4, the combination of Ruiz, OutBack, Lewin, greenlogic, UIC alerts, Sonnen, and Yoscovich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ruiz further teaches wherein the system is applied to a store (Businesses, see P4, P119-120, Ruiz. Note: This is an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and would not be given patentable limiting weight, see MPEP 2103(I)C.), and the energy management controller being used to control the power inverter to adjust a ratio of power supplied by the utility power grid to power supplied by the energy storage battery pack, so as to regulate a required power consumption of the store and to control a power conversion at peak and off-peak load time (When utility power price is high (i.e. during peak time), the system adjusts at least some equipment load to use battery power, thereby adjusting the ratio of power used from utility to battery power, and power is converted to store in battery during off-peak times. Additionally, or alternatively, the ratio of supplied power to /from  a grid and battery is also adjusted in view of peak and off-peak times, see P119-120, p43, 48 Ruiz).


Regarding claim 5, the combination of Ruiz, OutBack, Lewin, greenlogic, UIC alerts, Sonnen, and Yoscovich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ruiz further teaches wherein the system is applied to a store, and the store being selected from the group consisting of a supermarket, a chain store, a drugstore, and a convenience store (Businesses, see P4, P119-120, Ruiz. Note: This is an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, since the type of building or business does not have a bearing on the technological effect of the system, and would not be given patentable limiting weight, see MPEP 2103(I)C).



Regarding claim 6, Ruiz teaches a control method of a system with multiple functions of energy storage, IoT and disaster communication, comprising the following steps: (a) providing a system with multiple functions of energy storage, IoT and disaster communication (batteries used in multiple functions and communication, including during interruptions, see P63, 127, 119-120, 65, Ruiz); the system including a power input, a meter, an energy storage battery pack, a power inverter, an automatic transfer switch system, a human-machine interface and an energy management controller (Battery, distribution point, meter, inverter, automatic transfer switch, interface, controller , see P72, 127,  136, 82, 63, 67, 100, 128-9, Fig.5, 6, Ruiz); the energy management controller being connected to the power input, the meter, the energy storage battery pack, the power inverter, the automatic transfer switch system and a communication device with Internet of things (IoT) and wireless communication function (Energy system including control and electricity manager. system is connected to battery, meter, inverter, switch, wireless user display, distribution system, see P127, Fig. 6, Ruiz ), and being used to control the energy storage battery pack into a charge/discharge mode or into a protection mode and to receive communications from the communication device with IoT and wireless communication function (Energy management system includes control that charges and discharges battery, and communications received during interruptions, see P127, p42, 48, 65, 63, Ruiz ); and the energy management controller controlling the automatic transfer switch system to enable an emergency power supply control procedure when a utility power grid tripping occurs in any emergency condition (Controlling automatically to switch transfer of power to batteries as triggered by grid conditions, including natural disasters, see P127, 63, 82, P4, Ruiz); 
(b) the energy management controller determining whether the utility power grid is currently supplying power to the system or not (System determined whether utility has an interruption or not, see P127, 63, 82, Ruiz); (c) if not, the energy management controller controlling the automatic transfer switch system to enable the emergency power supply control procedure (Controlling automatically to switch transfer of power to batteries as when there is no utility power, including during natural disasters, see P127, 63, 82, P4, Rui) and further determining a state of charge (SoC) or energy storage of the energy storage battery pack (Energy level determined in a storage battery determined while used during an outage, see P66, Ruiz); wherein the emergency power supply control procedure is performed when it is determined the energy storage of the energy storage battery pack is larger than a first SoC threshold, or the emergency power supply control procedure is performed while the energy management controller keeps determining the energy storage of the energy storage battery pack when it is determined the energy storage of the energy storage battery pack is smaller than the first SoC threshold (Power provided from battery during an outage in view of threshold, see P66, 97-98, 54, Ruiz a basic level to be useful for an application). the energy management controller controls the energy storage battery pack into a peak load shaving mode when it is determined the energy storage of the energy storage battery pack is smaller than the first SoC threshold (Strategies employed to shave peaks in view of peak and off peak times, where a level of energy to supply to loads is needed and enough power to charge when off-peak, see P82, 119-120, P131-133, 56, Ruiz).
	
	Ruiz does not explicitly teach a first SOC, or an energy storage battery pack is controlled into a low voltage protection mode when it is determined the energy storage of the energy storage battery pack is smaller than or equal to a second SoC threshold; and wherein the first SoC threshold is larger than the second SoC threshold; and (d) if yes, the energy management controller determining a state of charge (SoC) or energy storage of the energy storage battery pack; wherein the energy management controller calculates a required power consumption of a store that uses the system when it is determined the energy storage of the energy storage battery pack is larger than a first SoC threshold.

However, Yoscovich from the same or similar field of energy storage, teaches a first SOC (Charge level L, see Fig. 2A, 4, 5, Yoscovich), or an energy storage battery pack is controlled into a low voltage protection mode when it is determined the energy storage of the energy storage battery pack is smaller than or equal to a second SoC threshold; and wherein the first SoC threshold is larger than the second SoC threshold  (Charge level ML is below L, and system trues to avoid over-depletion (ie low voltage protection), see Fig. 2A, 4, 5, P50-51, 56, 57, 59, Yoscovich); and (d) if yes, the energy management controller determining a state of charge (SoC) or energy storage of the energy storage battery pack (Charge level determined during normal operation, see Fig. 2A, 4, 5, P50-51, 56, 57, 59, Yoscovich); wherein the energy management controller calculates a required power consumption that uses the system when it is determined the energy storage of the energy storage battery pack is larger than a first SoC threshold (A load determined and whether that is enough charge for loads (i.e above the first threshold L) , see 59, Fig. 2A, 4, 5, P50-51, 56, 57, 59, Yoscovich).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating state of charge considerations, as taught by Yoscovich.  
One of ordinary skill in the art would have been motivated to do this modification in order to better maintain the health of an energy storage and extend its useful life by considering operating levels and levels to avoid over-depletion and overcharging (see P51, 59, Yoscovich). 

Ruiz does not explicitly teach supply power to a communication device with Internet of things (IoT) and wireless communication function (during an emergency); receive at least frequency conversion, voice or text messages ; real time; digital;
However, greenlogic from the same or similar field of energy storage and outage mitigation, teaches supply power to a communication device with Internet of things (IoT) and wireless communication function (during an emergency) (Power supplied to a communications device with internet and wireless communication device, such as a phone during an outage, see Pg. 1. greenlogic).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating supplying power to a communications device during an outage or emergency, as taught by greenlogic.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide a means of communication to contact or to be contacted during moments of uncertainty (Pg. 1, greenlogic). 

Ruiz does not explicitly teach receive at least frequency conversion, voice or text messages ; real time; digital;
However, UIC alerts from the same or similar field of urgent situations, teaches receive at least frequency conversion, voice or text messages (Communications received, see Pg. 1. UIC alerts).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating receiving communications, as taught by UIC alerts.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide needed information during urgent or extraordinary events (Pg. 1, UIC alerts). 

Ruiz does not explicitly teach digital;
However, Yoscovich from the same or similar field of energy storage, teaches digital (Sensor with digital converter to obtain parameters, see P32, Yoscovich).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating digital, as taught by Yoscovich.  
One of ordinary skill in the art would have been motivated to do this modification in order to receive data in a known format and that can be used in common digital devices for display, storage, or computation (see P32, Yoscovich). 


Regarding claim 8, the combination of Ruiz, OutBack, Lewin, greenlogic, UIC alerts, Sonnen, and Yoscovich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ruiz further teaches a release of electrical energy of the energy storage battery pack is controlled by the human-machine interface (Battery control can be performed via panel interface, see P82, Ruiz).
Yoscovich further teaches wherein an energy storage battery pack in a low voltage protection mode stops releasing electrical energy and stops performing an emergency power supply control procedure (protection), see Storage device is prevented from depleting below a level, meaning any release of energy is stopped, see P50-51, 56, 57, 59, Yoscovich)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating stopping energy supply at a low level, as taught by Yoscovich.  
One of ordinary skill in the art would have been motivated to do this modification in order to better maintain the health of an energy storage and extend its useful life by avoiding over-depletion of an energy storage device (see P51, 59, Yoscovich). 


Regarding claim 9, the combination of Ruiz, OutBack, Lewin, greenlogic, UIC alerts, Sonnen, and Yoscovich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ruiz further teaches wherein the energy management controller adjusts the operational power demand of the store (Businesses, see P4, P119-120, Ruiz. Note: This is an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and would not be given patentable limiting weight, see MPEP 2103(I)C.) when the calculation shows a required power consumption of the store is larger than a contract capacity thereof, and the energy management controller adjusting the operational power demand of the store by controlling the power inverter to adjust a ratio of power supplied by the utility power grid to power supplied by the energy storage battery pack, so that the power consumption of the store meets the contract capacity thereof (When it is determined that a business’ load demand is greater than a contracted load, the power demand of the business is adjusted by shifting loads to local supply to meet contract load and prevent surcharges. This adjust the ratio of power supplied by a utility grid to power supplied by a battery, since the proportions are different, see P119, Ruiz).


Regarding claim 10, the combination of Ruiz, OutBack, Lewin, greenlogic, UIC alerts, Sonnen, and Yoscovich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
10. The control method according to claim 6, wherein, when the energy storage battery pack is in the peak load shaving mode, the energy management controller controls the power inverter to adjust a ratio of an amount of power to be supplied by the utility power grid to an amount of power to be supplied by the energy storage battery pack for the energy storage battery pack to release less electrical energy (Strategies employed to shave peaks in view by shifting supply/demand, which therefore adjusts a ration of the supplied power to power used from a local storage, see P82, 119-120, P131-133, 56, Ruiz), and the energy management controller also detects a peak load time and an off-peak load time; the energy management controller controlling the power inverter to charge the energy storage battery pack with the utility power grid when the off-peak load time is detected; and the energy storage battery pack being continuously charged (When utility power price is high (i.e. during peak time), the system adjusts at least some equipment load to use battery power, thereby adjusting the ratio of power used from utility to battery power, and power is converted to store in battery during off-peak times, see P119-120, p43, 48 Ruiz) 
Yoscovich further teaches charging until an energy storage thereof is larger than a third SoC threshold; and wherein the third SoC threshold is larger than a first SoC threshold (Storage charged until a threshold H, which is higher than a first threshold L, see Fig. 2A, P51, 59, 4, 5, P50-51, 56, 57, 59, Yoscovich).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating a thresold up to which to charge, as taught by Yoscovich.  
One of ordinary skill in the art would have been motivated to do this modification in order to better maintain the health of an energy storage and extend its useful life by avoiding overcharging (see P51, 59, Yoscovich). 


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz, in view of OutBack, in further view of Lewin, in further view of greenlogic, in further view of UIC alerts, in further view of Sonnen, In further view of Yoscovich, in further view of “Power Outage/Utility Failure” University of Illinois at Chicago, 01/26/2021, 5 pg. printout accessed at https://web.archive.org/web/20210126083555/https://ready.uic.edu/emergency-guidelines/facilities-emergencies/power-outage-utility-failure/ (hereinafter UIC) 

Regarding claim 2, the combination of Ruiz, OutBack, Lewin, greenlogic, UIC alerts, Sonnen, and Yoscovich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ruiz does not explicitly wherein a communication device with IoT and wireless communication function is used to transmit data to an emergency response center and to receive instructions from the emergency response center when a utility power grid tripping occurs in an emergency condition.

However, UIC from the same or similar field of urgent and outage situations, teaches a communication device with IoT and wireless communication function is used to transmit data to an emergency response center and to receive instructions from the emergency response center when a utility power grid tripping occurs in an emergency condition (Phone can be used for communications to and to receive instructions sent from an emergency center, such as police, during outage, see Pg. 1-2, UIC).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating receiving and sending communications, as taught by UIC.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide or receive needed information during urgent or extraordinary events so as to receive help (Pg. 1-2, UIC). 

Regarding claim 7, the combination of Ruiz, OutBack, Lewin, greenlogic, UIC alerts, Sonnen, and Yoscovich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ruiz further teaches 7. The control method according to claim 6, wherein, when the emergency power supply control procedure is enabled, the energy management controller controls the automatic transfer switch system to switch on the energy storage battery pack for the same to emergently supply power (Controlling switch automatically to transfer power from batteries to loads as triggered by grid conditions, including natural disasters, see P127, 63, 82, P4, Ruiz).

Ruiz does not explicitly wherein a communication device with IoT and wireless communication function, so that the communication device with IoT and wireless communication function can transmit data to an emergency response center and receive instructions from an emergency response center.

However, UIC from the same or similar field of urgent and outage situations, teaches a communication device with IoT and wireless communication function, so that the communication device with IoT and wireless communication function can transmit data to an emergency response center and receive instructions from an emergency response center (Phone can be used for communications to and to receive instructions sent from an emergency center, such as police, during outage, see Pg. 1-2, UIC. Note that greenlogic teaches providing power to a communication device during an emergency).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage system as described by Ruiz and incorporating receiving and sending communications, as taught by UIC.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide or receive needed information during urgent or extraordinary events so as to receive help (Pg. 1-2, UIC). 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Uddin et al., “A review on peak load shaving strategies” Renewable and Sustainable Energy Reviews, Volume 82, Part 3, February 2018, Pages 3323-3332 teaches peak shaving techniques.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117